Citation Nr: 1713324	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In July 2012 and August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete history of the appeal, including the AOJ's compliance with the July 2012 and August 2015 Board Remands is included in the Remand section below.  The appeal is REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of a TDIU prior to November 30, 2011.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c),(d) (2016).

Historically, the Veteran submitted a claim for a TDIU in February 2008.  In the August 2008 rating decision on appeal, in pertinent part, the RO denied entitlement to a TDIU.  The Veteran initiated an appeal of the August 2008 denial of a TDIU with a timely Notice of Disagreement in September 2008.  The appeal was perfected in a February 2009 Substantive Appeal (via VA Form 9) following the January 2009 Statement of the Case.  

In the July 2012 decision, the Board remanded the issues of service connection for a heart disorder and entitlement to a TDIU to obtain Social Security Administration (SSA) records, among other actions.  At that time, the record already included an April 21, 2008 determination of the SSA that awarded the Veteran disability benefits due to the inability to work based on the severe impairments resulting from the service-connected acquired psychiatric disability, to include PTSD, and diabetes mellitus.  Severe impairments due to non-service-connected disabilities included chronic obstructive pulmonary disease, status post myocardial infarction, and obesity.  Pursuant to the July 2012 Board Remand, in July 2012, the Appeals Management Center (AMC) sent an initial request, via facsimile, to the SSA for "pertinent [records] to [the] April 2008 SSA decision that awarded the veteran benefits."  

In a January 2013 rating decision, the AMC granted a TDIU, effective October 25, 2012.  Subsequently, in a March 2013 correspondence, the Veteran explicitly stated, "I want to drop all appeals that are currently on file."  Regardless of the January 2013 grant of a TDIU (representing a full grant of the appeal for entitlement to a TDIU) and the Veteran's March 2013 withdrawal of the appeals (service connection for a heart disorder and entitlement to a TDIU), in an August 2015 decision, the Board denied service connection for a heart condition (also remanded in the July 2012 Board Remand) and again remanded the issue of a TDIU prior to October 25, 2012 for additional development.

Pursuant to the August 2015 Board Remand, the AMC awarded a TDIU with an earlier effective date of November 30, 2011 in a March 2016 decision.  Here, the Board notes that the AMC awarded the earlier effective date for a TDIU based on meeting the rating percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) for the service-connected PTSD only.  In this regard, however, since the Veteran submitted the claim for a TDIU in February 2008, as of March 2007, the Veteran meets the rating percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as the Veteran has two or more service-connected disabilities with at least one service-connected disability (PTSD) ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the August 2015 decision, the Board indicated that the Veteran's SSA records were obtained pursuant to the July 2012 Board Remand.  However, upon a complete review of the electronic claims file, to include on VBMS and Virtual VA, the complete SSA records (other than the April 2008 SSA determination letter) are not of record and there is no negative response from the SSA regarding the records pursuant to the AMC's initial request of the records in July 2012.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In short, the medical records supporting the award of SSA disability benefits have not been associated with the electronic claims file and there is a possibility that the SSA records are relevant to the issue on appeal.  Accordingly, another remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1. Request all Social Security Administration disability benefits records from the SSA related to the Veteran's claim, including all medical records, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue of entitlement to a TDIU prior to November 30, 2011 in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

